Citation Nr: 0310210	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease at L4 to S1, to include as 
secondary to the veteran's service-connected sacroiliac 
strain, and, if so, whether the reopened service connection 
claim may be granted.

2.  Entitlement to an increased rating for sacroiliac strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1941 until July 1945.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.

The issue of entitlement to an increased rating for 
sacroiliac strain is addressed in the REMAND, following the 
ORDER in this decision.


FINDINGS OF FACT


1.  In a February 1997 Boar decision, service connection for 
degenerative disc disease of L4-L5 and L5-S1 was denied.

2.  The evidence added to the record since February 1997, 
when viewed in the context of the entire record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Competent (medical) evidence of record shows the 
veteran's degenerative disc disease at L4 to S1 to be 
causally related to his service-connected sacroiliac strain.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision which denied entitlement 
to service connection for degenerative disc disease of L4-S1 
is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 2002).

2.  The evidence received subsequent to the February 1997 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of L5-S1 have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's favorable disposition in this matter, additional 
development with regard to VA's duty to notify and assist, 
contained in VCAA, would serve no useful purpose.  A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran. Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim prior to this date, the earlier version of the law 
remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Furthermore, certain 
disorders, such as arthritis, are presumed to have been 
incurred in or aggravated by service if manifested within one 
year of separation from service to a degree of 10 percent or 
more, provided that the veteran has served a minimum of 
ninety days either during a period of war or during peacetime 
service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002)).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

The veteran's service medical records reveal treatment for 
lumbosacral strain, moderately severe.  Such records also 
showed an assessment of sacro-iliac strain.  

A VA examination performed in August 1992 contained an 
impression of degenerative disc disease, lumbar spine, L4-L5 
and L5-S1.  Paget's disease was also diagnosed.  Lumbosacral 
pain and limitation of motion was noted at that examination.

A June 1993 letter written by C.J.H. noted that the veteran 
had been x-rayed and diagnosed with subluxation of the 5th 
lumbar.

VA outpatient treatment reports dated 1997 reveal complaints 
of low back pain.  

A VA examination conducted in May 1999 contained a diagnosis 
of severe degenerative joint disease of the lumbosacral 
spine, with a history of back pain.  

VA outpatient treatment reports dated in 1999 and 2000 reveal 
physical therapy for low back pain.   VA x-rays taken in 
October 2000 and December 2000 reveal severe degenerative 
disc disease at L4-L5 and L5-S1.  Such diagnosis was 
confirmed at a VA examination conducted in July 2001.  The 
examination report contained an opinion that the veteran's 
degenerative disc disease was not causally related to his 
service-connected sacro-iliac strain.  Rather, the examiner 
found it more likely that the veteran's degenerative disc 
disease resulted due to a combination of aging and the 
veteran's 47-year occupational history as a truck driver.

VA outpatient treatment records reflect continued physical 
therapy for low back pain throughout 2001.  

In correspondence dated in January 2002, the veteran 
corrected an error of fact in the July 2001 VA examination 
report.  He explained that, contrary to the statements made 
by the VA examiner, he did not drive a truck for 47 years.  
He reported that he drove a truck for 1 year, and that was in 
the capacity of an assistant foreman.  He stated that his 
primary occupation was to check tracks for the railroad.  

The veteran was most recently examined by VA in March 2003.  
At that time, the diagnosis was lumbosacral strain with 
degenerative joint disease.  The VA examiner noted that it 
was at least as likely as not that the sacroiliac strain with 
limitation of motion caused degenerative disc disease of the 
lumbosacral spine, in that the veteran had significantly 
increased strain of the lumbar spine.  

Analysis

The veteran initially raised a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine in August 1992.  That claim was denied in a 
January 1993 rating decision.  An appeal followed, 
culminating in a February 1997 denial by the Board.  The 
evidence of record at that time included the veteran's 
service medical records, an October 1992 VA examination, a 
June 1993 letter written by private treatment provider 
C.J.H., and several statements submitted by the veteran and 
his friends and family.  The claim was denied because the 
evidence failed to establish a causal relationship between 
the veteran's currently diagnosed degenerative disc disease 
and active service.  

When the Board denies a claim, that decision is final unless 
the Chairman orders reconsideration or the determination is 
appealed.  38 U.S.C.A. §§ 7103(a) and 7104.  The veteran has 
not requested reconsideration of the Board's 1997 decision.  
Moreover, the veteran was advised of his right to appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims.  He did not do so.  Therefore, the Board's 
1997 decision is final. 

The evidence submitted subsequent to the prior final denial 
by the Board in 1997 includes July 2001 and March 2003 VA 
examination reports.  These reports contain etiological 
opinions regarding the veteran's degenerative disc disease.  
Such opinions were not previously of record.  Thus, these 
submissions are "new" under 38 C.F.R. § 3.156(a), as they 
are not merely cumulative or redundant of other evidence in 
the claims file.

The July 2001 and March 2003 VA examination reports are also 
found to be "material."  By addressing the issue of nexus, 
such evidence bears directly and substantially upon the 
specific matter under consideration, which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  As the 
newly submitted evidence is both new and material under 38 
C.F.R. § 3.156(a), the claim is reopened.

Having reopened the veteran's service connection claim, the 
board may now consider the issue on the merits, de novo.  At 
the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (as amended by 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  As the evidence of 
record fails to establish any clinical manifestations of back 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the Board finds that the elements of a 
secondary service connection claim have been satisfied.  The 
evidence clearly demonstrates a current disability, in the 
form of degenerative disc disease of the lumbar spine.  
Moreover, a competent etiological opinion relates such 
current disability to the veteran's service-connected sacro-
iliac strain.  That opinion was offered by a VA examiner 
following a physical examination and a complete review of the 
claims file.  Moreover, the examiner provided a rationale for 
his conclusion, by explaining that the service-connected 
sacro-iliac strain would have significantly increased the 
amount of strain on the lumbar spine.  For the foregoing 
reasons, the Board finds this opinion to be persuasive.

The Board acknowledges a contrary opinion, offered by another 
VA examiner in July 2001.  That examiner expressed the belief 
that the veteran's degenerative disc disease was caused by a 
combination of aging and the veteran's 47-year occupational 
history as a truck driver.  However, in actuality the veteran 
did not drive a truck for 47 years.  He drove a truck for 
only one year.  Thus, the basis for the July 2001 etiological 
opinion was flawed and the opinion therefore holds no 
probative value.  

In conclusion, the elements of a claim for secondary service 
connection for degenerative disc disease at L4 to S1 have 
been met.  The Board notes that in reaching this conclusion, 
the evidence is in support of the claim, and the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for degenerative disc disease at L4 to S1 
is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Regarding the duty to notify, the Board observes that the 
veteran has never been sent a letter definitively informing 
him of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf with regard to the increased 
rating claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, as the veteran's claim 
of entitlement to an increased rating for service-connected 
low back disability now implicates Diagnostic Code 5293, for 
intervertebral disc syndrome, the veteran must be informed of 
a change in the diagnostic criteria relating to that 
disability. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  In this 
regard, the veteran must be specifically 
informed of which evidence he needs to 
provide, and which evidence VA will 
obtain with regard to his claim for an 
increased rating for the service-
connected low back disability.  Such 
notice should also detail the old and 
revised versions of Diagnostic Code 5293.

2.  After any additional development indicated has 
been accomplished, the RO should readjudicate the 
issue of entitlement to an increased rating for 
service-connected low back disability.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



